Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2014

                                    No. 04-14-00503-CR

                                Oscar Mario NAVARRO Jr.,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-07-13541-CR
                       Honorable Richard C. Terrell, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 30, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.

                                               _____________________________
                                               Keith E. Hottle, Clerk